Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation application filed on 02/22/2022 in which claims 1-15 are pending and ready for examination as of the preliminary amendment filed on 02/22/2022.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 02/22/2022.

Drawings

The Examiner contends that the drawings submitted on 02/22/2022 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are rejected on the ground of nonstatutory double patenting over claims 1-11 of U.S. Patent No. 11,356,709. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 11,356,709, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-15 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leontaris (US 2012/0275514).

As to claim 8, Leontaris teaches an apparatus configured to receive video frames to be processed and to receive parameter data to allocate bits for encoding the video frames, the apparatus comprising:

a frame buffer; a MCTF statistical analyzer that provides a Motion Compensated Residual (MCR) using the video frames from the frame buffer provided to an encoder ([0057]-[0064], [0070], [0132], [0230], and [0315]-[0316]); the encoder configured to:

determine a sliding MCR score using the MCR (see [0057]-[0064]; also see [0104]-[0105], [0119], [0122], [0126], and [0132] – scene classification in sliding decision window with regards to the prediction error metric);

and provide a prediction of when a scene change occurs to the encoder based on a comparison of the sliding MCR score to a sliding mean of the MCR score ([0115]-[0119] – prediction error metric can be SAD between a motion predicted frame and an actual frame; also see [0104]-[0105], [0119], [0122], [0126], and [0132] – scene classification in sliding decision window with regards to the prediction error metric; further see [0123]-[0132] – identifying scene changes involving prediction error metrics exceeding a weighted average of a short term/long term threshold; [0126] – the short term average SAD threshold can be calculated based on a collection of SAD information that characterizes frames in sliding decision window 910 of buffer 900; [0130] – difference in prediction error metrics of a current frame and a previous frame exceeding a predetermined threshold).

As to claim 1, the apparatus of claim 8 performs all the steps of the method of claim 1. Therefore, claim 1 is rejected similarly as claim 8.

As to claims 2 and 9, Leontaris further teaches wherein the MCR score is provided from a Motion Compensated Temporal Filter (MCTF) that provides pre-processing prior to encoding to perform motion estimation as well as motion compensation prediction on temporally sequential pictures of the video frames ([0057]-[0063], [0266]-[0267], [0274]-[0280], [0293], and [0309]-[0316]).

As to claims 3 and 10, Leontaris further teaches wherein the scene change comprises at least one of a fade, a dissolve or a scene cut ([0006]-[0022], [0114]-[0132], and [0151]-[0203]).

As to claims 4 and 11, Leontaris further teaches wherein when the scene change comprises a scene cut, the MCR score exhibits a spike ([0139]-[0140]).

As to claims 5 and 12, Leontaris further teaches wherein when the scene change comprises a fade or a dissolve, the MCR score exhibits a transitional period of degradation followed by a recovery ([0146]-[0177]).

As to claims 6 and 13, Leontaris further teaches wherein the prediction of when a scene change occurs identifies the transition terminals at the beginning and the end of the scene change ([0007], [0020], and [0109]-[0149]).

As to claims 7 and 14, Leontaris further teaches placing an I-frame during the encoding process at a point where the scene change occurs ([0006]-[0007], [0013], and [0269]-[0271]).

As to claim 15, Leontaris further teaches wherein the encoder is a two path device with the MCTF statistical analysis module processor provided in a first path and the encoder provided in the second path ([0266]-[0267] and [0293]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482